DETAILED ACTION
This Office Action is in response to Application 16/605,585 filed on October 16, 2019.  
Claims 1 – 15 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant submitted one information disclosure statement (IDS). The information disclosure statement (IDS) submitted on October 16, 2019 was filed on the mailing date of the Application
16/605,585 on October 16, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on October 16, 2019 have been received.

Priority
 Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.

Drawings
The drawings filed on October 16, 2019 are accepted.

Claim Objections
Claim 6 is objected to because of the following informalities: claim 6 incorrectly references “claim 4” for dependency, but the claim should properly reference “claim 5” for dependency instead. Appropriate correction is required. For purposes of examination, claim 6 shall be interpreted as being a dependent of claim 5. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
"object generation model", “object segmentation module", and "object model adjustment module" in claims 1 & 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter.
The claimed invention is directed to non-statutory subject matter. The claim 15 directed to a
“machine readable medium” does not fall within at least one of the four categories of patent eligible subject matter, because under the broadest reasonable interpretation the claim 15 covers ineligible signals per se subject matter. The examiner suggests that the Applicant amend the claim 10, adding the term “non-transitory” to the phrase “machine readable medium” such that the amended claim 10 reads as “non-transitory machine readable medium.” Otherwise, the examiner suggests that the Applicant cancel the claim 10 to overcome the lack of patent eligible subject matter rejection. For purposes of examination, claim 10 shall be construed as a “non-transitory machine readable medium” claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4, 9 - 11, 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koopmans (US Pub. 2021/0046710), in view of Takahashi (US Pub. 2018/0330552).
 
Regarding claim 1, Koopmans teaches: 
a method (Abstract) comprising: 
acquiring, at a processor, a model of at least a portion of an object to be generated in three-dimensional object generation which is segmented into a plurality of object model sub-volumes (Fig 3a, step 301, paras [0120], [0123] – [0124]; Fig 4a, module 400; para [0172]), 
each sub-volume representing a region of the object which is individually addressable in object generation (Fig 4a, modules 400, 401a, 401b;  [0171] – [0172]: “the time dependent activation of the mesh elements”; see also paras [0140] & [0142]),
 wherein object model sub-volumes within a first depth of an object model surface are defined at a first resolution and object model sub-volumes beyond the first depth are defined at a second resolution, and the first resolution is a higher resolution than the second resolution (para [0124] & [0127]: “very fine mesh” & “coarser mesh”); 
applying, using a processor, an object generation model to the object model to determine at least one predicted dimensional deviation of the object in object generation (para [0140]; see also [0128] – [0129]: “deviation predicted”); and 
determining, using a processor, a geometric adjustment to the segmented object model to compensate for the predicted dimensional deviation by at least one of deforming at least one object model sub-volume defined at the first resolution (paras [0140] & [0167] & [0176]), 
 

Koopmans teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image1.png
    703
    824
    media_image1.png
    Greyscale


[0120] In FIG. 3A a generalized example 300a of the method is shown, wherein in step 301 an electronic 3D model 309 describing the 3D object to be manufactured can be obtained. This may be obtained by a processor or computer receiving the electronic 3D model externally via a connection to another computer or processor wherein the electronic 3D model was designed and/or stored. The electronic 3D model may also be obtained from a memory in which the electronic 3D model is stored, or via a communication link from a task or process in which the electronic 3D model 309 is generated.

[0123] Parallel to the generating control instructions 302a, a mesh model 310 can be determined from the electronic 3D model 309 in step 305a.

[0124] The mesh model 310 can be structured using a suitable Finite Element Method (FEM) model known in the art. The mesh model has interlinked mesh elements which interact using mathematical relationships based on ME process parameters 303 and properties mathematically affected by these ME process parameters.

    PNG
    media_image2.png
    699
    962
    media_image2.png
    Greyscale


[0172] For simplicity of the explanation, a 2D model is used in the example, but a ME process with three or more degrees of freedom can be subject of the simulation. The mesh model 400 is shown with a simulated printhead 404 which symbolically indicates the time dependent activation of the mesh elements, wherein the elements of the mesh model 400 are subdivided in completed mesh elements406 (black) and not-yet-completed mesh elements 409 (white).

[0171] FIG. 4A shows a mesh model 400 of the 3D object, The mesh model 400 has columns 401a,401b placed on a base 403, and cross beam 402 between the columns, corresponding with the columns 101a, 101b, base 103 and cross beam 102 in FIG. 1A.

[0127] Another way of optimizing the processing time is to use a very fine mesh near the location of
printing, but a coarser mesh for parts of the simulation that have a lower gradient of the simulated
mechanical property in space and/or time. This can be carried out by combining groups of elements
far away from the melt pool into larger structures with fewer degrees of freedom, or by replacing these
parts of the structure with another mesh
During simulation in step 306b object dimensions and shape after simulation can be compared
to the original dimensions and shape of the electronic 3D model 309 as a reference. Deviations from
the original shape and dimensions thereof appearing as spatial deformations can be determined in a
thermal-mechanical simulation as a spatial deformation vector field, i.e. a field of spatial deformation
vectors for each element of the mesh model 310. Based on the spatial deformation vector field, a
spatial compensation vector field can be determined, i.e. a field of spatial compensation vectors for
each element of the mesh model. The spatial compensation vector field is used to obtain dimensions
and shape of the fabricated 3D object corresponding to the shape and dimensions of the original
electronic 3D model. The spatial compensation 308b can be used as adaptation of the electronic
toolpaths 304b in step 307b of applying the adaptation, by performing a coordinate transformation to
their electronic toolpath trajectories using the spatial compensation vector field.

[0167] Regarding simulations in which spatial properties of the mesh elements are evaluated, the
respective spatial compensation may be effected directly on the mesh model instead of applying the
spatial compensation to the control instructions, i.e. electronic toolpaths. Iterating the adapted control
instructions, i.e. the spatially compensated electronic toolpaths may be skipped in this case.

[0176] FIG. 5A shows a deformed mesh model 500, the thin dashed lines represent the boundaries of
undeformed elements 504 in the undeformed mesh model. Spatial deformation vectors 502 originate
from the nodes 501 of the elements ending in a deformed node 503 of the deformed elements 508 of
the deformed mesh model 500. Together the spatial deformation vectors form a discretized spatial
deformation vector field. The spatial deformation within the elements, can be interpolated from the
spatial deformation vector field in a way depending on the type and order of the elements chosen (e.g.
linear, quadratic, etc.).

 by at least one of adding and removing at least one object model sub-volume defined at the first resolution.
However, Takahashi teaches: 
by at least one of adding and removing at least one object model sub-volume defined at the first resolution (Takahashi: para [0025]; see also para [0040] ).

Takahashi teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0047] When the shape of the initial edit range is changed, the shape is changed by performing at least one of processing of deleting the voxels in part of the initial edit range and processing of adding voxels to the initial edit range. Also, the shape of the initial edit range may be automatically converted to the shape formed by a set of voxels by deleting part of the voxels or adding some voxels.

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koopmans and incorporate the teachings of Takahashi for adding and removing at least one object model sub-volume. The one of ordinary skill in the art would have been motivated to do so to in order to simplify the geometric adjustment (i.e., editing) operation by compensating the object model with a known sub-volume unit, thereby minimizing the time needed to make geometric adjustment to the object model (Takahashi: para [0050]). In other words, use of arbitrary sub-volume units to make geometric adjustments to the object model would likely increase the computational resources and time needed to compensate and render deviations on the object model.



Modified Koopmans further teaches, and Koopmans also teaches, where: 
applying the object generation model comprises applying a thermal object generation model to determine a predicted thermal mass (Koopmans: paras [0140] & [0143]).
Koopmans teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0143] In a second step, the deformation of the 3D object to be manufactured can be simulated in a
mechanical simulation using the results of the first simulation. The elements of the mesh model 310
may have thermal and mechanical properties such as heat capacity, thermal expansion, thermal
conductivity, density, elasticity, shear, object dimensions, object shape and residual stress. These
properties can be related to the ME process parameter with coefficients such as a thermal conductivity
coefficient, a heat transfer coefficient, thermal expansion coefficient, Young's modulus, shear modulus
and Poisson's ratio.

Regarding claim 3, modified Koopmans teaches all the limitations of claim 1. 
Modified Koopmans further teaches, and Koopmans also teaches, comprising: 
segmenting the object model into a plurality of object model slices, and segmenting the object model into a plurality of sub- volumes on a slice by slice basis (Koopmans: paras [0035] & [0150]; claim 4).

Koopmans teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0035] In an embodiment, said determining an activation sequence comprises one of spatially mapping
said at least one electronic toolpath on elements of the mesh model and spatially mapping the at least
one electronic slice on elements of the mesh model.

[0150] Furthermore, the mesh model 310 can be simulated in step 306c as discussed above. From the
simulation, a spatial compensation vector field 308c can be determined. The electronic slices 304c can
then be adapted using the step of applying the adaptation 307c, wherein the electronic slices 304c are
spatially compensated using coordinate transformation based on the spatial compensation vector field.
The spatially compensated electronic slices 311c can be used as adapted control instructions to
control an ME system, e.g. a 3D printer.

4. The method according to claim 3, wherein said determining an activation sequence comprises one
of: spatially mapping said at least one electronic toolpath on elements of the mesh model; and
spatially mapping the at least one electronic slice on elements of the mesh model.

Regarding claim 4, modified Koopmans teaches all the limitations of claim 1. 
Modified Koopmans further teaches, and Koopmans also teaches, comprising: 
associating object generation parameters with the object model sub-volumes (Koopmans: paras [0122] & [0140]).

Koopmans teaches specifically (red boxes and underlines are added by Examiner for emphasis):


[0122] The control instructions 304a are generated based on the electronic 3D model 309 using
process parameters 303. The process parameters 303 cover all process stages for performing the ME
process and post-processing. The process parameters 303 may include for example processing time,
printhead speed, nozzle temperature, nozzle diameter, print track width, layer thickness, extrusion
speed, build chamber temperature, build plate tilt, build chamber air flow, deposition material curing
speed, curing heat production rate, etcetera.
	

Regarding claim 9, modified Koopmans teaches all the limitations of claim 1. 
Modified Koopmans further teaches, and Koopmans also teaches, comprising: 
determining the first depth based on a predicted thermal mass of the object during object generation (Koopmans: paras [0127], [0140] & [0143]).


Regarding claims 10 – 11 & 15, modified Koopmans teaches the method of segmenting object model data at first and second resolutions. Accordingly, modified Koopmans apparatus and machine readable medium for segmenting object model data at first and second resolutions.

Regarding claim 13, modified Koopmans teaches all the limitations of claim 10. 
Modified Koopmans further teaches, and Koopmans also teaches, wherein: 
the processing circuitry further comprises a control data module to generate control data to generate each of a plurality of layers of the object  (Koopmans: paras [0121] & [0103]).

Koopmans teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0121] A processing step 302a comprises generating control instructions 304a for fabricating the 3Dobject in an ME system using the electronic 3D model 309. The control instructions 304a may comprise electronic slices, electronic toolpaths and other instructions by which a controller or control unit can control the ME system to perform the fabrication of the 3D object from the deposition of the feedstock material up to and including post-processing, including annealing of the fabricated 3Dobject.

[0103] The ME process according to the state of the art follows the shape of the object 100. When manufactured using the ME system, the print head is controlled such that it deposits the feed stock material according to electronic toolpaths which in the art are generated using a so-called slicer software tool, wherein a 3D model of the 3D object 100 is translated into slices, i.e. defining layers bottom up of the 3D object, which slices are used to generate electronic toolpaths enabling the ME system to complete the 3D object 100 to be manufactured. When using for example Fused Deposition Modeling (FDM) techniques to manufacture the 3D object 100, ME feedstock material is deposited in layers by a print head of the ME system at high temperatures in a molten state to allow it to fuse with previously deposited layers.

Regarding claim 14, modified Koopmans teaches all the limitations of claim 13. 
Modified Koopmans further teaches, and Koopmans also teaches, comprising: 
object generation apparatus to generate the object in a plurality of layers according to the generated control data (Koopmans: paras [0187] - [0188]).

Koopmans teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0187] The system 700 has a 3D positioning system 701 to spatially move a print head 702. The printhead has a feedstock material supply 703 and a nozzle 704 to deposit the feedstock material ont he 3D object 707 located on a baseplate 705. The system 700 further comprises a control unit 706,which 701, the printhead 702 and the feedstockmaterial supply 703. The control unit 706 may be arranged to receive control instructions which allow the control system to fabricate the 3D object 707 in accordance with a 3D model. The control unit 706may have a processor and memory, and executable instructions which allow the control unit to contro lthe system 700 via suitable interfaces.

[0188] The control instructions may comprise adapted control instructions which were generated according to any one of the methods as described above.


Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koopmans (US Pub. 2021/0046710), in view of Takahashi (US Pub. 2018/0330552), and in further view of Young (US Pat. 9,600,929). 

Regarding claim 5, modified Koopmans teaches all the limitations of claim 4,  
but, modified Koopmans does not explicitly disclose:  
converting the object model sub-volumes associated with object generation parameters to a common resolution.
However, Young teaches: 
converting the object model sub-volumes associated with object generation parameters to a common resolution (col 11, ln 61 – col 12, ln 27).

Young teaches specifically (red boxes and underlines are added by Examiner for emphasis):

, converting a lower LOD up to a higher LOD (e.g., converting FIG. 3B to FIG.3C) typically requires remapping an actual object to a higher-LOD voxel data set and requires generation of new information that was not captured in the lower-LOD voxel data set. In the example of FIGS. 3B and 3C, the lower-LOD voxel data set of FIG. 3B does not include any empty voxel, while the higher-LOD voxel data set of FIG. 3C includes four empty voxels 31CC at the four corners. Thus, information about these empty voxels 31CC needs to be newly generated when the lower-LOD voxel data set is converted up to the higher-LOD voxel data set, which is computationally more intensive than the case of converting a higher-LOD voxel data set down to a lower-LOD voxel data set.
 
FIG. 5B illustrates a process of converting a first set of 3D voxel data 55A having a higher LOD to a modified first set of 3D voxel data 55B having a lower LOD that matches the LOD of a second set of3D voxel data 56. In the illustrated example, the LOD of the first set of 3D voxel data 55A is 1/8(inch/voxel) and the LOD of the second set of 3D voxel data 56 is 1/4 (inch/voxel). The first set of 3Dvoxel data 55A having LOD of 1/8 is converted down to the modified first set of 3D voxel data 55Bhaving LOD of 1/4, which is the same as the LOD of the second set of 3D voxel data 56.

Referring back to FIG. 4B, if the goal is to use a given arbitrary alignment for the voxel differentiation, a user can place each object at the given arbitrary alignment in step 49. Then, in step50, the LODs of both objects are matched to be the same at the largest common size (i.e., at the lowest LOD), by scaling the object with the smaller (i.e., higher LOD) size up to the larger common size. Using the large common size instead of the smaller common size allows for writing each voxel once to a new resolution without having holes in the new model.







Regarding claim 6, modified Koopmans teaches all the limitations of claim 5. 
Modified Koopmans further teaches, comprising: 
converting the object model sub-volumes associated with object generation parameters to a common resolution comprises dividing at least one object model sub-volume into a plurality of smaller sub-volumes (Young: col 11, ln 61 – col 12, ln 27)  and  
associating object generation parameters of the divided sub-volume with each smaller sub-volume (Koopmans: [0143]).

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koopmans (US Pub. 2021/0046710), in view of Takahashi (US Pub. 2018/0330552), and in further view of Mantell (US Pub. 2018/0229447). 


but, modified Koopmans does not explicitly disclose comprising:
applying halftoning to the object model sub-volumes associated with object generation parameters at the common resolution to determine print instructions.

However, Mantell teaches: 
applying halftoning to the object model sub-volumes associated with object generation parameters at the common resolution to determine print instructions (Mantell: paras [0023] – [0024]).

Mantell teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0023] The strategy described above for using color, white, and clear material drops includes functions for the use of each material as a function of depth from the surface of an object to achieve a desired color level. Generally, more white material drops than pigmented material drops are used in layers located at greater depths from the surface until a depth is reached at which no pigmented material drops are used in favor of white. Additionally, clear drops are used preferentially instead of white drops in layers located nearer to the surface when the amount of pigmented material drops used is lower than the volume of material needed to fill the object. In this strategy, the saturation level of the color that a manufacturer wants a viewer of the object to perceive affects the strategy. The functions defining these transitions can be expressed as polynomials or exponential functions in addition to the linear functions shown in FIGS. 6-10. If higher saturation color levels are required, then more color material drops in layers near the surface are required. Similarly, if lower saturation color levels are desired, then more clear, and possibly white, material drops are used in layers closer to the surface. Thus, the functions are determined by the color, the desired saturation level for the color, and the depth of each layer from the Once a function is defined that achieves this goal, a subsequent color calibration Is performed to identify a mapping between the desired color at the surface of a 3D part, the fractions of colors used in object layers as a function of distance from the surface of the object, and halftoning is identified to determine the colors of the drops within each voxel prior to printing the object.

[0024] The strategies presented above can be expressed in a more general manner as a function of a distance between a voxel and a closest surface of an object. The material drops in each voxel in each layer are expressed as a function of the distance between the voxel and the closest surface, a sum of the average number of material drops at each voxel in each layer of the object, and a target value for the sum of the average number of drops in each voxel of each layer. To obtain a sum S of the average number of material drops at a voxel, the contone values for the colorant materials are added together. Additionally, a target value V is a fixed value proportional to the number of ejectors that must be active at each voxel. The sum S is converted to an actual number of drops for a voxel via a renderingalgorithm such as halftoning, error diffusion, or digital binary search algorithms. The conversion from the initial color space and the mapping that includes white and clear colors may be combined into a single step.

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Koopmans and incorporate the teachings of Mantell for applying halftoning to the object model sub-volumes associated with object generation parameters at the common resolution to determine print instructions. The one of ordinary skill in the art would have been motivated to do so to in order to reduce the number of passes required to apply color to a surface of a 3d printed object, while maintaining the appearance of a continuous tone of color applied to the 

Regarding claim 8, modified Koopmans teaches all the limitations of claim 7. 
Modified Koopmans further teaches, and Koopmans also teaches, comprising: 
generating at least one slice of the object (Koopmans: para [0121]).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Chin (US Pub. 2018/0307209) teaches a method for making geometry compensations to predicated deformation of object segments.   
Lama (US Pub. 2017/0193695) teaches method for performing an add or remove operation on sub-division surface of 3d model. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        09/04/2021


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115